           Case 3:19-cr-00541-FAB Document 8-2 Filed 09/16/19 Page 1 of 7



                                                UNITED STATES DISTRICT COURT
                                                 MIDDLE DISTRICT OF FLORIDA
                                                     ORLANDO DIVISION



UNITED STATES OF AMERICA

-vs-                Case                         No.     6:        19-1635


AHSHA NATEEF TRIBBLE


                                                      ORDER SETTING
                                                   CONDITIONS OF RELEASE

          IT IS ORDERED that the release of the defendant is subject to the following conditions and
provisions:


(1) The defendant must not violate any federal, state or local law while on release in this case.


(2) The defendant must cooperate in the collection of a DNA sample if the collection is authorized
          by42U.S.C. § 14135a.


(3) The defendant shall not change residence without advance approval from the Pretrial
          Services Officer and must immediately advise the court, Pretrial Services Office, defense
          counsel and the US. Attorney in writing of any change in address and/or telephone number.


(4) The defendant must appear at all proceedings as required and must surrender for service of
          any sentence imposed as directed. The defendant shall next appear in the United States
          Courthouse, 401 W. Central Boulevard, Orlando, FL 32801, in the Courtroom directed upon
          notice, or appear in the district in which the charge(s) were filed.


(5) The defendant must report as soon as possible to the Pretrial Services Officer any contact
          with law enforcement personnel, including but not limited to any questioning, traffic stop or
          arrest.



(6) The defendant must refrain from any use or possession of a narcotic drug or other
          controlled substance listed in 21 U.S.C. § 802, unless with prior written approval of the
          Pretrial Services Officer or as may be lawfully prescribed in writing by a licensed medical
          practitioner.




                                                             -1-
  AO 199A Order Sailing Conditions of Release
           Case 3:19-cr-00541-FAB Document 8-2 Filed 09/16/19 Page 2 of 7




(7) Defendant shall not attempt to influence, intimidate, threaten, injure, tamper with, or retaliate
          against any juror, judicial officer, witness, victim, informant or family members thereof in
          this case.


(8) If ordered to comply with drug testing or location monitoring, the defendant must refrain
          from tampering with, obstructing, or attempting to obstruct or tamper, with the efficiency
          and accuracy of any such testing or monitoring.


(9) If ordered to surrender his or her passport, the defendant must refrain from seeking any
          passport or travel documents.



                                          ADDITIONAL CONDITIONS OF RELEASE

          In order to reasonably assure the appearance of the defendant and the safety of other persons
and the community, it is FURTHER ORDERED that the release of the defendant is subject to the
conditions marked below:


                       OWN RECOGNIZANCE

                     *PRETRIAL SERVICES SUPERVISION: Defendant shall be subject to Pretrial
                      Services Supervision and shall report as directed by the Pretrial Services Office;


                      THIRD PARTY CUSTODIAN: The defendant is placed in the custody of:

                                                Name:


           Who agrees to: (a) to supervise the defendant in accordance with all the conditions of release,
          (b) to use every effort to assure the appearance of the defendant at all scheduled court
          proceedings, and (c) to notify the court immediately in the event the defendant violates any
          conditions of release or disappears.


                                                        Signed^
                                                                                  Custodian or Proxy


FINANCIAL CONDITION:
                      Unsecurcd Bond: Upon the defendant executing an unsecured bond binding the
                      defendant to pay the United States the sum of $_ in the event of a
                      failure to appear as required or to surrender as directed for service of any sentence
                      imposed.
                      Secured Bond: Upon defendant providing a secured bond guaranteeing payment to the
                      United Sates the sum of $_ in the event of a failure to appear
                      as required or to appear for service of any sentence imposed.



                                                            -2-
  AO 199A Order Setting Conditions of Release
        Case 3:19-cr-00541-FAB Document 8-2 Filed 09/16/19 Page 3 of 7




        FIREARMS AND WEAPONS.
                   *Refrain from having in the defendant's residence, or otherwise in the defendant's
                    possession, any firearm, ammunition, destructive device, or other dangerous
                    weapon.


        EMPLOYMENT/EDUCATION:
                    Maintain or actively seek verifiable employment.
                    Maintain or commence an education program.




        RESIDENCE AND TRAVEL:                                                 t>is?cr ^-Np .^co
                   *Defendant'tS travel and residence restricted to the Middle Diytrict-of~F4er-i-^ and
            /^)fim^w])^T^/cT~ cQr^:)^^ _, if applicable, the district
        where the charge is pending as necessary for court appearances.


             S^PORT/TRAVEL DOCUMENTS:
                     Surrender any passport:
                      prior to release; or ^y
                      to Clerk, U.S. District Court, by 4:00 p.m. on / / i {f f f .
                      not to obtain any passport or travel document.


        LOCATION MONITORING:
                    ^Defendant will participate in the Location Monitoring program and abide by all
                       the rules of the program, with:
                       global position satellite monitoring; or
                       electronic monitoring;
                      and will pay all or part of the costs of the program as directed by pretrial services:
                      Curfew: You are restricted to your residence everyday from 7:00 p.m. to 9:00 a.m.,
                      or as directed by the Pretrial Services Office.
                      Home Detention: You are restricted to your residence at all times except for
                      employment; education; religious services; medical, substance abuse, or mental
                      health treatment; attorney visits; court appearances; court-ordered obligations; or other
                      activities as pre-approved by the Pretrial Services Office.
                      Home Incarceration: You are restricted to your residence at all times except
                      for medical needs or treatment, religious services, meetings with counsel regarding
                      this case, and court appearances prc-approved by the Prctrial Services Office.



        PSYCHOLOGICAL:
                     Participate in a psychiatric and/ or mental health assessment/evaluation and/ or
                      treatment, as directed by Pretrial Services, with costs to be borne by the defendant, as
                      determined by Pretrial Services.

                                                         -3-
AO 199A Order Selling Conditions of Release
        Case 3:19-cr-00541-FAB Document 8-2 Filed 09/16/19 Page 4 of 7




       ALCOHOL:
                    Refrain from use of alcohol.
                    Refrain from excessive use of alcohol



        DRUGS TESTING AND TREATMENT:
                    Submit to any method of testing required by the Pretrial Services office or the
                    supervising officer for determining whether the defendant is using a prohibited substance.
                    Such methods may be used with random frequency and include urine testing, the wearing
                    of a sweat patch, a remote alcohol testing system, and/or any form of prohibited substance
                    screening or testing.
                    Participate in a program ofinpatient or outpatient substance abuse testing,
                    education and/or treatment if deemed advisable by Pretrial Services and pay a
                    percentage of the fee as determined by Pretrial Services.



       ADDITIONAL ADAM WALSH ACT CONTACT WITH MINORS:
                    No contact with minors.
                    No contact with minors without a responsible adult present.



        COMPUTER/TECHNOLOGY RESTRICTIONS:
        DEFENDANT'S RESIDENCE SHALL NOT HAVE OR CONTAIN:
                    Any internet service or provider; and
                    Any internet access device (including but not limited to any computer, smart phone,
                    hand-held computing device, or gaming console); and
                    Any medium capable of storing content from the internet (for example, a flash
                    drive, a compact disc, a floppy disk, and cloud based storage); and,
                    Encrypted data or content, or any device capable of encrypting data or content.



        DEFENDANT SHALL NOT POSSESS OR USE:
                    Any internet access device (including, but not limited to any computer, smart phone,
                    hand-held computing device, gaming console or Smart Televisions). This prohibition
                    applies to all locations, whether public or private, such as libraries, internet cafes, your
                    place(s) of employment, educational facilities or any other third-party locations; and
                    Any medium capable of storing content from the internet (for example, a flash
                    drive, a compact disc, a floppy disk, and cloud based storage); and
                    Encrypted data or content, or any device capable of encrypting data or content.




                                                         .4-
AO 199A Order Setting Conditions of Release
        Case 3:19-cr-00541-FAB Document 8-2 Filed 09/16/19 Page 5 of 7



        AT WORK, NOTWITHSTANDING THE FOREGOING, DEFENDANT:
                     MAY:

                     MAY NOT:
                    use a computer at work solely for work purposes and shall not access any illegal or
                    prohibited content. Defendant and his employer must permit routine inspection of the
                    device or medium to confirm adherence to this condition. You must inform your
                    employer and any other third party this condition might affect of this condition,
                    including the inspection provision. The United States Pretrial Office must conduct any
                    inspections in a manner no more intrusive than necessary to ensure compliance with
                    this condition.


        IDENTIFICATION AND CREDIT:
                    Defendant shall not possess any identification document of a third-party, including
                    but not limited to passport, social security cards, drivers license.
                    Defendant shall not apply for any new line or form of credit whatsoever without prior
                    written approval from the Pretrial Services Officer.



        ADDITIONAL CONDITIONS:




       ADVICE OF PENALTIES AND SANCTIONS TO THE DEFENDANT:
       YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

                  A violation of any of the foregoing conditions of release may result in the
        immediate issuance of a warrant for your arrest, a revocation of release, an order of
        detention, and a prosecution for contempt of court and could result in a term of
        imprisonment, a fine, or both.
              The commission of a Federal offense while on pretrial release may result in an
        additional sentence to a term of imprisonment of not more than ten years, if the offense is
        a felony; or a term of imprisonment of not more than one year, if the offense is a
        misdemeanor. This sentence shall be in addition to any other sentence.
                  Federal law makes it a crime punishable by up to ten years of imprisonment, and a

AO 199A Order Selling Conditions of Release
         Case 3:19-cr-00541-FAB Document 8-2 Filed 09/16/19 Page 6 of 7



        $250,000 fine or both to obstruct a criminal investigation. It is a crime punishable by up
        to ten years of imprisonment, and a $250,000 fine or both to tamper with a witness,
        victim or informant; to retaliate or attempt to retaliate against a witness, victim or
        informant; or to intimidate or attempt to intimidate a witness, victim, juror, informant or
        officer of the court. The penalties for tampering, retaliation, or intimidation are
        significantly more serious if they involve a killing or attempted killing.
                  If after release, you knowingly fail to appear as required by the conditions of
        release, or to surrender for the service of sentence, you may be prosecuted for failing to
        appear or surrender and additional punishment may be imposed. If you are convicted of:
        (1) an offense punishable by death, life imprisonment, or imprisonment for a term of
        fifteen years or more, you shall be fined not more than $250,000 or imprisoned for not
        more than ten years, or both;
        (2) an offense punishable by imprisonment for a term of five years or more, but less than
        fifteen years, you shall be fined not more than $250,000 or imprisoned not more than five
        years, or both;
        (3) any other felony, you shall be fined not more than $250,000 or imprisoned not more
        than two years, or both;
        (4) a misdemeanor, you shall be fined not more than $100,000 or imprisoned not more
        than one year, or both.
                  A term of imprisonment imposed for failure to appear or surrender shall be in
        addition to the sentence for any other offense. In addition, a failure to appear may result
        in the forfeiture of any bond posted.



                                              ACKNOWLEDGMENT OF DEFENDANT

                  I acknowledge that I am the defendant in this case and that I am aware of the
        conditions of release. I promise to obey all conditions of release, to appear as directed,
        and to surrender for service of any sentence imposed. I am aware of the penalties and
        sanctions set forth above.




                                                                Signature of Defendant


                                                       '^ Cam: <\ LeA.^ ^\T^^
                                                                       Address

                                                CA^A, V?L ?^.?^-
                                                 City and State Telephone

                                                              Cc.^.
                                                                           7 5^


                                                        -6-
AO 199A Ordar Setting Conditions of Release
        Case 3:19-cr-00541-FAB Document 8-2 Filed 09/16/19 Page 7 of 7




                                  DIRECTIONS TO THE UNITED STATES MARSHAL

                   The defendant is ORDERED released after processing.
        D The United States marshal is ORDERED to keep the defendant in custody until
             notified by the Clerk or Judicial Officer that the defendant has posted bond and/or
                   complied with all other conditions for release. The defendant shall be produced
                   before the appropriate judicial officer at the time and place specified, if still in
                   custody.




        Date: Sept. 10,2019



                                                                    GI^GORY JJ^LLY
                                                             UNITED STATES MA^STRATE JUDGE

        Copies furnished to:
        Pretrial Services Office
        Defendant




                                                       -7-
AO 199A Order Setting Conditions of Release
